EHRLICH, Justice.
This case is before the Court pursuant to jurisdiction granted in article 5, section 3(b)(4), Florida Constitution. The question certified as being of great public importance is identical to that presented in State v. Phillips, 463 So.2d 1136 (Fla.1985). On the authority of Phillips, we answer the certified question in the negative and quash the decision of the district court, 442 So.2d 271.
BOYD, C.J., and OVERTON, ALDERMAN, MCDONALD and SHAW, JJ., concur.
ADKINS, J., dissents.